Exhibit 10.1

 

LOGO [g687459exa_pg01.jpg]

February 21, 2014

Mr. Jiayue Zhang

Chairman and President

Shanxi Taxus Pharmaceuticals Co., Ltd.

Houfangnan, Yutai Rd. Yuci District

Jinzhong City, Shanxi Province

China 030600

 

  Re: Strategic Cooperation Between Cardium Therapeutics, Inc. and Shanxi Taxus
Pharmaceuticals Co., Ltd.

Dear Mr. Zhang:

This letter is to confirm the terms of a strategic cooperation between Cardium
Therapeutics, Inc., on behalf of itself and its affiliates (individually and
collectively “Cardium”) and Shanxi Taxus Pharmaceuticals Co., Ltd. on behalf of
itself and its affiliates (individually and collectively “Taxus”), with such
affiliates being those as defined in that certain Stock Purchase Agreement
entered into as of February 21, 2014, by and between Cardium and Taxus (the
“Stock Purchase Agreement”). The terms of this strategic cooperation shall be as
set forth below, based on the reciprocal obligations of Cardium and Taxus as
provided herein and in the Stock Purchase Agreement.

1. Strategic Cooperation Regarding Cardium Products in China: Taxus agrees that
it will, upon request, apply commercially reasonable efforts to assist Cardium
to develop and refine a plan or plans pursuant to which Cardium products and
product opportunities may be commercialized in China. Taxus agrees to reasonably
assist with Cardium’s execution of such plans at Cardium’s expense; provided,
further, that Taxus shall not be responsible for any out-of-pocket expenses,
costs or investments as may be required for the execution of any plan, except as
may be subsequently agreed to by the parties in writing.

2. Strategic Cooperation Regarding Taxus Products in the United States: Cardium
agrees that it will, upon request, apply commercially reasonable efforts to
assist Taxus to develop and refine a plan or plans pursuant to which Taxus
products and product opportunities may be commercialized in the United States.
Cardium agrees to reasonably assist with Taxus’ execution of such plans at
Taxus’ expense; provided, further, that Cardium shall not be responsible for any
out-of-pocket expenses, costs or investments as may be required for the
execution of any plan, except as may be subsequently agreed to by the parties in
writing.

 

 

11750 Sorrento Valley Rd., Suite 250, San Diego, CA 92121 • 858.436.1000

 

   

 

www.cardiumthx.com

 



--------------------------------------------------------------------------------

LOGO [g687459exa_pg02.jpg]

 

Mr. Jiayue Zhang

February 21, 2014

Page 2

 

3. Change of Corporate Name: Cardium agrees that following the execution of this
strategic cooperation arrangement and initial closing under the Stock Purchase
Agreement, it will promptly take such action and seek appropriate approvals as
required under Delaware General Corporation Law to change its name to “Taxus
Cardium Pharmaceuticals Group.”

4. Board Appointments: Cardium agrees that following the completion of the
initial firm commitment financing of $2.0 Million under the Stock Purchase
Agreement, it will promptly take such action and seek appropriate approvals to
increase the size of Cardium’s Board of Directors by two, and to appoint two
qualified nominees designated by Taxus to fill such positions. Cardium further
agrees that following the completion of a full $5.0 Million in financing under
the Stock Purchase Agreement, it will promptly take such action and seek
appropriate approvals to increase the size of Cardium’s Board of Directors by
one additional director, and to appoint a qualified nominee designated by Taxus
to fill such position.

5. Miscellaneous: The miscellaneous provisions of the Stock Purchase Agreement
shall apply, to the extent applicable, to this strategic cooperation
arrangement.

 

Sincerely, /s/ Christopher J. Reinhard Christopher J. Reinhard President & Chief
Executive Officer

 

Accepted and Agreed to on Behalf of Shanxi Taxus Pharmaceuticals Co., Ltd.

/s/ Jiayue Zhang

By:   Jiayue Zhang Its:   Chairman and President